DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-16, 21, 24, and 81 directed to a peptide mimetic of a SOCS protein) in the reply filed on September 13, 2017, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific peptide mimetic of a SOCS protein as SOCS1-KIR multimer peptide comprising SEQ ID NO: 1, glycine linker, and palmitic acid as a lipophilic moiety); and Species B (i.e., a single and specific tyrosine kinase as JAK) in the reply filed on September 13, 2017, is acknowledged.  
Please note that in light of the search conducted, claims 12-13 have been rejoined and are examined. 

Status of Claims
Claims 1-80 were originally filed on July 22, 2016. 
The amendment received on July 22, 2016, canceled claims 22-23, 32, 36-41, 51-54, 58, 60, 63, 67-70, and 72-80; amended claims 1, 5-7, 21, 24-26, 30, 33-35, 42, 49, 55-57, 59, 64-66, and 71; and added new claim 81.  The amendment received on September 13, 2017, canceled 17-20, 33-35, 43-46, 57, and 59; and added new claims 82-86.  The amendment received on March 15, 2018, cancelled claims 4-6, 42, 47-50, 55-56, 71, 82-86; amended claims 1-2; and added new claims 87-98.  The amendment received on December 14, 2018, canceled claims 4-8, 25-31, 61-62, 64-66; and, amended claims 1, 9, 14, 87-88, 95-96, and 98.  The amendment received on November 25, 2019, amended claims 24, 87-88, 95-96, and 98.  The amendment received on April 8, 2021, canceled claims 1-3, 9-16, 21, 24, 81, and 87-98; and added new claims 99-124.  The amendment received on April 27, 2021, added new claims 125-133.
s 99-133 are currently pending and claims 99-106 and 108-133 are under consideration as claim 107 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2017.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2015/012760 filed January 1, 2015, and claims priority under 119(e) to U.S. Provisional Application No. 61/931,363 filed on January 24, 2014. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, and “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1.
Please note that the Examiner is interpreting the scope of claim 99 as open-ended requiring 100% identity to SEQ ID NO: 1 but with any N-/C-terminal additions.  It is also noted that the scope of claim 1 requires that the peptide comprises two copies of SEQ ID NO: 1 separated by a glycine linker that comprises one or more glycine residues.   As such, the scope of claim 99 is analogous to “comprising the sequence of SEQ ID NO: 1” above.    
Additionally, please note that the Examiner is interpreting the scope of claim 111 as closed-ended requiring 100% identity and the same length to the recited sequence identifier but with one or more arginine and/or lysine residues at either or both termini.  As such, the scope of claim 111 is analogous to “consisting of SEQ ID NO: 1”.
Moreover, please note that the Examiner is interpreting the scope of claims 112 and 119-120 as closed-ended requiring 100% identity and the same length to the recited sequence identifier but with an 
Regarding claim 122, please note that the Examiner is interpreting the scope of claim 122 as closed-ended requiring 100% identity and the same length to the recited sequence identifier.  As such, the scope of claim 122 is analogous to “consisting of SEQ ID NO: 1”.
Furthermore, please note that the Examiner is interpreting the scope of claims 118, 121, and 131 as open-ended requiring 100% identity to the recited sequence identifier but with any N-/C-terminal additions.  As such, the scope of claims 118, 121, and 131 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  

Response to Arguments
Applicant’s arguments, see Responses, filed 4/8/21 and 4/27/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 1, 9, 87-88, and 94-98 has been withdrawn. 

Applicant’s arguments, see Responses, filed 4/8/21 and 4/27/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 9-13, 15-16, 21, 24, 81, and 87-98 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Responses, filed 4/8/21 and 4/27/21, with respect to the obviousness–type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 9-13, 15-16, 21, 24, 81, and 87-98 as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/032,961 (Johnson et al., not yet published) in view of Johnson et al., WIPO Publication No. 2010/151495 A2 published December 29, 2010 (cited in Action mailed on 11/15/17), Sebbage et al., Bioscience Horizons 2:64-72 (2009) has been withdrawn.


New Objections
Claim Objections
Claim 99 is objected to because of the following informalities: claim 1 recites an amino acid sequence without a sequence identifier.  Pursuant to MPEP 2422, any amino acid sequence at least 4 amino acids in length requires a sequence identifier.  It is respectfully requested that claim 1 includes the sequence identifier for the amino acid sequence, i.e., SEQ ID NO: 1. Appropriate correction is required.

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper 
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 99-101, 103-106, 108-110, and 112-129 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., WIPO Publication No. 2010/151495 A2 published December 29, 2010 (cited in Action mailed on 11/15/17), in view of Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013) (cited in Action mailed on 11/15/17).  Please note that the rejection has been updated in light of Applicants’ amendments. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 99-101, 110, 112, 119, and 122, with respect to a peptide mimetic of a SOCS protein wherein the peptide comprises two copies of the amino acid sequence of SEQ ID NO: 1 that binds to and inhibits the activity of a tyrosine kinase as recited in claims 99, 112, 119, and 122; with respect to where the tyrosine kinase is a JAK protein as recited in claim 100; with respect to where the JAK protein is JAK2 
Johnson et al. teaches a peptide that corresponds to the activation loop of JAK2 and is an antagonist of SOCS1 (See Johnson specification, pg. 5, lines 13-31; pg. 22, lines 1-31) where SEQ ID NO: 63 is an amino acid sequence of the peptide designated as SOCS1-KIR (See Johnson specification, pg. 21, lines 5-6) and where the KIR sequence of SOCS1 binds to a peptide corresponding to the activation loop of JAK2 (See Johnson specification, pg. 2, lines 26-31).  When comparing Johnson’s SEQ ID NO: 63 with presently claimed SEQ ID NO: 1, there is 100% identity with the same length (See sequence listing for WO2010/151495).  Therefore, the teachings of Johnson et al. satisfy the amino acid sequence of the peptide mimetic as recited in instant claims 99, 112, 119, and 122.
Moreover, although, Johnson et al. does not expressly teach that SEQ ID NO: 63 inhibits the activity of a JAK2 because Johnson et al. teaches that SEQ ID NO: 63 binds to the activation loop of JAK2 as recited in the claimed invention, it would necessarily follow that SEQ ID NO: 63 also inhibits the activity of a tyrosine kinase because a product and its properties are inseparable pursuant to MPEP 2112.01(II).  As such, Johnson’s SEQ ID NO: 63 constitutes a peptide mimetic of a SOCS protein wherein the peptide comprises the amino acid sequence of SEQ ID NO: 1 that binds to and inhibits the activity of a tyrosine kinase as recited in claim 99 wherein the tyrosine kinase is a JAK protein as recited in claim 100 wherein the JAK protein is JAK2 as recited in claim 101 and wherein the peptide binds to the activation loop of JAK2 as recited in claim 110.  
	Additionally, Johnson et al. teaches compositions comprising one or more peptides such as SEQ ID NO: 63 (See Johnson specification, pg. 5, line 31 to pg. 6, line 1; pg. 24, lines 1-22).  Furthermore, Johnson et al. teaches that one or more of the peptides can be provided in the form of a multiple peptide construct (See Johnson specification, pg. 40, lines 30-31).  Such a construct can be designed so that multiple peptides are linked to each other by intervening moieties wherein the intervening moieties are subsequently cleaved or removed following administration of the multiple peptide construct to a patient (See Johnson specification, pg. 40, lines 31-32 to pg. 41, lines 1-2).  The multiple peptide construct can provide two copies of the exact same peptide (See Johnson specification, pg. 41, lines 13-15).  As such, 

For claims 99, 112, 119, and 122, with respect to where the linker comprises one or more glycine amino acids positioned between the two SOCS1-KIR amino acid sequences as recited in claim 99; and with respect to where the linker is six glycine residues in SEQ ID NO: 3 as recited in claims 112, 119, and 122:
Johnson et al. teaches that methods for constructing multiple peptide constructs are known in the art. Such a construct can be designed so that multiple peptides are linked to each other by intervening moieties wherein the intervening moieties are subsequently cleaved or removed following administration of the multiple peptide construct to a patient (See Johnson specification, pg. 40, lines 31-32 to pg. 41, lines 1-2).  For example, peptides can be provided in the form of a multiple antigenic peptide (MAP) construct (See Johnson specification, pg. 41, lines 2-4).  MAP constructs utilize a core matrix of lysine residues onto which multiple copies of an immunogen are synthesized (See Johnson specification, pg. 41, lines 5-6).  In another embodiment, Johnson et al. teaches that a multiple peptide construct can be prepared by preparing the subject peptides having at least one metal chelating amino acid incorporated therein, preferably at the amino and/or carboxy terminal of the peptide (See Johnson specification, pg. 41, lines 8-11).  Thus, Johnson’s SEQ ID NO: 63 constitutes a monomer component of claimed SEQ ID NO: 3.  Plus, as discussed above for claim 99, Johnson et al. teaches that the peptides can be part of a construct including dimer constructs.  As such, the teachings of Johnson et al. satisfy where claimed SEQ ID NO: 1 (i.e., Johnson’s SEQ ID NO: 63) can be in the form of a dimer.  Therefore, the teachings of Johnson et al. suggest a multiple peptide construct comprising more than one copy of a peptide such as SEQ ID NO: 63 where each copy is separated by an intervening moiety.
Chen et al. teaches that fusion proteins have been developed as a class of novel biomolecules with multi-functional properties (See Chen article, pg. 1357, last paragraph).  Chen et al. also teaches that flexible linkers are usually applied when the joined domains require a certain degree of movement or interaction and are generally composed of small, non-polar (e.g., Gly) or polar (e.g., Ser or Thr) amino acids (See Chen article, pg. 1360, 2nd full paragraph).  The small size of these amino acids provides nd full paragraph; pg. 1361, 2nd full paragraph).  Plus, Chen teaches that flexible linkers do not have rigid structures thereby serving as a passive linker to keep a distance between functional domains (See Chen article, pg. 1361, 2nd full paragraph).  Chen further teaches that the most commonly used flexible linkers have sequences consisting primarily of stretches of Gly and Ser residues (See Chen article, pg. 1360, 3rd full paragraph) where (Gly)8 and (Gly)6 have been utilized as flexible linkers (See Chen article, pg. 1360, last paragraph).  Therefore, the teachings of Chen et al. suggest utilizing a (Gly)6 linker as a flexible linker that provides good flexibility, a certain degree of movement, and acts as passive linkers for fusion proteins.

	For claim 103, with respect to where the peptide mimetic comprises a protein or nucleic acid that is attached to the peptide mimetic and that targets delivery to a cell and/or that provides for translocation of the peptide mimetic across a biological membrane of the cell:
Johnson et al. teaches that the peptides can be delivered to a cell either through direct contact of the peptide with the cell or via a carrier means wherein carrier means for delivering compositions to cells are known in the art and include encapsulating the composition in a liposome moiety and attaching the peptide to a protein or nucleic acid that is targeted for delivery to the target cell and/or an amino acid sequence that can be coupled to another peptide and that allows the peptide to be translocated across biological membranes (See Johnson specification, pg. 25, lines 22-32 to pg. 26, line 1).  As such, the teachings of Johnson et al. satisfy the claim limitation with respect to where the peptide mimetic comprises a protein or nucleic acid that is attached to the peptide mimetic and that targets delivery to a cell and/or that provides for translocation of the peptide mimetic across a biological membrane of the cell as recited in claim 103. 

	For claims 104-106, 108-109, and 112-115, with respect to where a lipophilic group is attached to the peptide as recited in claims 104 and 112; with respect to where the lipophilic group is a palmitoyl-lysine group as recited in claims 105 and 113; with respect to where the lipophilic group comprises one or more lysine amino acids at the N-terminus as recited in claim 106; with respect to where the lipophilic 
Johnson et al. teaches that a lipophilic group is attached to a peptide where an exemplified embodiment is a palmitoyl-lysine group attached to the peptide, for example at the N-terminus of the peptide (See Johnson specification, pg. 24, lines 31-32 to pg. 25, lines 1-3).  Such a modification enhances uptake into a cell (See Johnson specification, pg. 24, lines 31-32).  As such, the palmitoyl-lysine group constitutes where the lipophilic group comprises a fatty acid moiety where the fatty acid is palmitic acid and where the lipophilic group comprises at least one lysine residue as the N-terminus of the peptide.  Thus, the teachings of Johnson et al. satisfy the claim limitations as recited in claims 104-106, 108-109, and 113-115. 

For claims 116 and 119, with respect to where a PEG moiety is attached to the peptide:
Johnson et al. teaches that the peptides can be modified by the addition of chemical groups such as PEG (See Johnson specification, pg. 42, lines 22-23).  PEGylated peptides typically generate less of an immunogenic response and exhibit extended half-life in vivo in comparison to peptides not PEGylated (See Johnson specification, pg. 42, lines 23-25).  Thus, the teachings of Johnson et al. satisfy the claim limitation with respect to where a PEG moiety is attached to the peptide as recited in claims 116 and 119.

	For claims 123-124, with respect to where a composition comprises the peptide and a suitable carrier, diluent, or buffer; or wherein the peptide is encapsulated in a liposome; or wherein the composition further comprises one or more anticancer or antitumor compounds as recited in claim 123; and with respect to where the one or more anticancer or antitumor compounds is 5-fluorouracil as recited in claim 124:
Johnson et al. teaches compositions comprising one or more peptides including SEQ ID NO: 1 and/or SEQ ID NO: 63 (See Johnson specification, pg. 5, line 26 to pg. 6, line 1; pg. 24, lines 1-22).  The composition can further comprise a suitable carrier, diluent or buffer (See Johnson specification, pg. 24, lines 1-22).  As such, the teachings of Johnson et al. satisfy the claim limitation with respect to where a 
Moreover, Johnson et al. teaches that the peptides can also be delivered into cells by encapsulation of the peptides within a liposome (See Johnson specification, pg. 25, lines 6-10).  Thus, the teachings of Johnson et al. satisfy the claim limitation with respect to where the peptide is encapsulated in a liposome as recited in claim 123.  
Furthermore, Johnson et al. teaches that the peptides and compositions can be used to treat oncological disorders associated with or characterized by expression of a SOCS protein (See Johnson specification, pg. 35, lines 30-32). The peptides and compositions can be administered to a patient in combination with other antitumor or anticancer substances and/or therapies including drugs such as 5-fluorouracil (See Johnson specification, pg. 39, lines 30-32 to pg. 40, lines 1-14).  Thus, the teachings of Johnson et al. satisfy the claim limitation with respect to where the composition further comprises one or more anticancer or antitumor compounds as recited in claim 21, and with respect to where the one or more anticancer or antitumor compounds is 5-fluorouracil as recited in claim 124.

For claims 125, with respect to a polynucleotide comprising a nucleotide sequence that encodes one or more of a peptide mimetic of claim 99: 
Johnson et al. teaches polynucleotides that encode the peptides of the invention (See Johnson specification, pg. 23, lines 13-14; pg. 29, lines 12-14).  Therefore, the teachings of Johnson et al. satisfy the claim limitation as recited in claim 125.

For claims 126-129, with respect to where the polynucleotide comprises regulatory elements that provide for expression of the nucleotide sequence in a cell as recited in claim 126; with respect to where the cell is a bacterial cell as recited in claim 127; with respect to where the cell is a yeast cell, a plant cell, an insect cell, or a mammalian cell as recited in claim 128; and with respect to where the cell is a human cell as recited in claim 129:
Johnson et al. teaches expression constructs comprising polynucleotides encoding a peptide of the invention and regulatory elements that are functional in the intended host cell in which the expression 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Johnson et al. does not expressly teach a peptide mimetic of a SOCS protein wherein the peptide comprises two copies of the amino acid sequence of SEQ ID NO: 1 that binds to and inhibits the activity of a tyrosine kinase as recited in claims 99, 112, 119, and 122.  However, the teachings of Johnson et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Johnson et al. does not expressly teach where the amino acid linker is six glycine residues in SEQ ID NO: 3 as recited in claims 99, 112, 119, and 122.  However, the teachings of Chen et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where a peptide mimetic of a SOCS protein wherein the peptide comprises two copies of the amino acid sequence of SEQ ID NO: 1 that binds to and inhibits the activity of a tyrosine kinase wherein the peptide comprises as recited in claims 99, 112, 119, and 122, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Johnson et al. and utilize a peptide mimetic of a SOCS protein wherein the peptide comprises two copies of the amino acid sequence of claimed SEQ ID NO: 1 that binds to and inhibits the activity of a tyrosine kinase.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because multiple peptide constructs of peptides including claimed SEQ ID KSR. 

With respect to where the amino acid linker is six glycine residues in SEQ ID NO: 3 as recited in claims 99, 112, 119, and 122, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Johnson et al. in light of Chen et al. and utilize a peptide mimetic of a SOCS protein wherein the peptide comprises a multiple peptide construct of two copies of the amino acid sequence of claimed SEQ ID NO: 1 such that a (Gly)6 flexible linker is utilized as an intervening linker moiety between the two copies of claimed SEQ ID NO: 1 thereby providing good flexibility and movement of the two copies of claimed SEQ ID NO: 1, and connecting the functional peptides passively.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because flexible linkers such as (Gly)6 were known to provide good flexibility, a certain degree of movement, and act as passive linkers for fusion proteins as taught by Chen et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the peptides of Johnson et al. comprise claimed SEQ ID NO: 1 (i.e., Johnson’s SEQ ID NO: 63) and therefore preparing a multiple peptide construct of two copies of claimed SEQ ID NO: 1 linked to each other by intervening moieties wherein the intervening moiety is an (Gly)6 amino acid linker would support the improved flexibility and movement of SEQ ID NO: 1 and act as a passive linker because utilizing (Gly)6 as a flexible linker constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 99, 117-118, 120-121, 125, and 130-131 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., WIPO Publication No. 2010/151495 A2 published December 29, 2010, in view of Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013), as applied to claims 99 and 125 above, and Sebbage et al., Bioscience Horizons 2:64-72 (2009) as applied to claims 117-118, 120-121, and 130-131 herewith.  Please note that the rejection has been updated in light of Applicants’ amendments.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 99, 120, and 125, please see discussion of Johnson et al. above with respect to where the peptide comprises multiple copies of claimed SEQ ID NO: 1, and with respect to where the peptide comprises the amino acid sequence of SEQ ID NO: 3 where Chen et al. provides the motivation to utilize Gly6 as a linker.  Johnson et al. also teaches polynucleotides that encode the peptide as discussed above.  However, the combined teachings of Johnson et al. and Chen et al. fail to expressly teach where the peptide (i.e., claimed SEQ ID NO: 1) is attached to a CPP peptide wherein the CPP peptide has the amino acid sequence of SEQ ID NO: 31. 

	For claims 117-118, 120-121, and 130-131, with respect to where the peptide is attached to a CPP peptide as recited in claims 117 and 120; with respect to where the CPP peptide has the amino acid sequence of SEQ ID NO: 31 (i.e., p-Antp) as recited in claims 118, 121, and 131; and with respect to where the polynucleotide further comprises a nucleotide sequence encoding a CPP attached to the peptide mimetic as recited in instant claim 130:
Johnson et al. teaches that the peptides can be delivered to a cell either through direct contact of the peptide with the cell or via a carrier means wherein carrier means for delivering compositions to cells are known in the art and include encapsulating the composition in a liposome moiety and attaching the peptide to a protein or nucleic acid that is targeted for delivery to the target cell and/or an amino acid 
Sebbage et al. teaches that cell-penetrating peptides (CPPs) have the ability to enter cells independent of a membrane receptor and they show no cell-type specificity (See Sebbage article, pg. 64, col. 1, 1st paragraph).  In Table 1, Sebbage et al. depicts a variety of CPP peptides includes the p-Antp amino acid sequence (See Sebbage article, pg. 66, Table 1).  Sebbage et al. also teaches that the receptor-independent penetrating capabilities of the Antennapedia transcription factor were discovered during investigations into the neural development of Drosophila (See Sebbage article, pg. 65, col. 1, 1st paragraph).  The 1-60 amino acid region of the transcription factor (known as the ‘homeodomain’) was shown to enter live, cultured neuronal cells, undergo targeting to the nucleus and cause cellular morphological changes (See Sebbage article, pg. 65, col. 1, 1st paragraph).  Specifically residues 43-58, the ‘internalization helix’ or ‘pAntp’, were responsible for cell penetration (See Sebbage article, pg. 65, col. 1, 1st paragraph).  Residues 43-58 are depicted in Table 1 and when comparing the pAntp amino acid sequence with claimed SEQ ID NO: 31, there is 100% identity.  Furthermore, Sebbage et al. teaches that the vehicular potential of CPPs was realized in 1995 when studies on pAntp demonstrated that the peptide could be attached to a bioactive compound (forming a ‘conjugate’) and used to achieve its intracellular delivery (See Sebbage article, pg. 65, col. 2, 1st paragraph).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Johnson et al. does not expressly teach where the peptide is attached to a CPP peptide as recited in claims 117, 120, and 130, and where the CPP peptide has the amino acid sequence of SEQ ID NO: 31 as recited in claims 118, 121, and 131.  However, the teachings of Sebbage et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the peptide is attached to a CPP peptide as recited in claims 117, 120, and 130, and where the CPP peptide has the amino acid sequence of SEQ ID NO: 31 as recited in claims 118, 121, and 131, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Johnson et al. in light of Chen et al. and Sebbage et al. and utilize a peptide mimetic of a SOCS protein wherein the peptide comprises a multiple peptide construct of two copies the amino acid sequence of claimed SEQ ID NO: 1 such that a (Gly)6 flexible linker is utilized as an intervening linker moiety between the two copies of claimed SEQ ID NO: 1, and such that a CPP peptide such as pAntp is fused to the peptide mimetic in order to provide intracellular delivery of claimed SEQ ID NO: 1.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because CPPs such as pAntp were known to deliver cargo intracellularly across cell membranes as taught by Sebbage et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the peptides of Johnson et al. comprise a multiple peptide construct comprising claimed SEQ ID NO: 1 (i.e., Johnson’s SEQ ID NO: 63) that can be attached to a peptide for translocation across biological membranes.  Therefore preparing a multiple peptide construct comprising two copies of claimed SEQ ID NO: 1 linked to each other by intervening moieties wherein the intervening moiety is an (Gly)6 amino acid linker and utilizing the pAntp CPP peptide sequence as the peptide attached in order to translocate SEQ ID NO: 1 across biological membranes would support the intracellular delivery of the peptide across cell membranes by constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
.  

Response to Arguments
Applicant's arguments filed 4/8/21 and 4/27/21, for claims 99-106 and 108-133 have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s first argument, i.e., the Examiner is misreading the Johnson reference by relying on the teaching of one or more peptides of monomeric sequences and not to peptides having multiple sequences, and thus, the Johnson reference does not teach the claimed peptide mimetic having multiple sequences, it is found unpersuasive.  As stated in the Action mailed on 10/9/20, Johnson et al. expressly teaches a SOCS1 peptide having the amino acid sequence of SEQ ID NO: 1 (i.e., Johnson’s SEQ ID NO: 63) where the peptides can be part of a larger peptide construct containing multiple peptides.  As discussed in the rejection above, Johnson expressly teaches that copies of multiple peptides are linked to each other by intervening moieties. Methods for constructing multiple peptide constructs utilizing 
Furthermore, although it is acknowledged that Johnson focuses on peptides and peptide mimetics having a different amino acid sequence than instant SEQ ID NO: 1, e.g., amino acids 1001-1013 of pJAK2 as SEQ ID NO: 1, in order to function as an antagonist of SOCS-1 and/or SOCS-3 (See Johnson specification, pg. 5, lines 13-31), pursuant to MPEP 2123(I), "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  As such, the rejection is based on the teachings of Johnson as a whole.  Notably, Johnson does not expressly teach or suggest that the “one or more peptides of the subject invention” referred to as being provided in the form of a multiple peptide construct is limited to Johnson’s SEQ ID NOs: 1-60.  Thus, contrary to Applicant’s argument, there is nothing in Johnson to suggest that SEQ ID NO: 63 is not encompassed as being provided in the form of a multiple peptide construct.  
In response to Applicant’s second argument, i.e., the claimed invention is directed to a mimetic of a SOCS protein whereas the peptides of Johnson are not SOCS peptide mimetics that inhibit tyrosine kinase, but rather are antagonists of SOCS proteins, which encompass SEQ ID NOs: 1-60 and not SEQ ID NO: 63, and thus, any discussion of multiple copies of peptide sequences in Johnson pertains only to the peptides considered to be the invention of Johnson and not to other peptides that happen to be disclosed but are not part of the invention, it is found unpersuasive.  It is noted that the structural limitations of the claimed peptide mimetic requires 100% identity to two copies of claimed SEQ ID NO: 1 with an intervening linker between each copy comprising one or more glycine residues.  As discussed in response to Applicant’s first argument, the Examiner maintains that the combination of Johnson and Chen render the structural limitations obvious.  Regarding the claimed functional limitations, MPEP 2145(II) states that the “[m]ere recognition of latent properties in the prior art does not render nonobvious  In re Baxter Travenol Labs., 952 F.2d 388 (Fed. Cir. 1991).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  As such, as stated in the rejection above, given that the combination of Johnson and Chen suggest the claimed structural limitations, it must follow that the combination of references would also suggest the claimed functional limitations.  Therefore, contrary to Applicant’s argument, the teachings of Johnson are not limited to peptides not encompassed by the claimed invention exhibiting distinct functional properties.  
In response to Applicant’s third argument, i.e., the Johnson reference only teaches two vehicles for a multiple peptide construct where these two multiple peptide constructs either use lysine residues or a metal chelating amino acid, neither of which can be modified by substituting glycine amino acids, it is found unpersuasive.  As stated in the Action mailed on 10/9/20, pursuant to MPEP 2123(I), "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  As such, the rejection is based on the teachings of Johnson as a whole.  As discussed in the rejection above, Johnson expressly teaches that copies of multiple peptides are linked to each other by intervening moieties. Methods for constructing multiple peptide constructs utilizing intervening moieties are known in the art.  The type of intervening moieties linking the multiple copies of peptides is not limited.  As such, given that the Johnson reference is not limited in the type of peptide construct, the motivation of using a six glycine linker taught by Chen (i.e., flexible linkers such as (Gly)6 
In response to Applicant’s fourth argument, i.e., there is no apparent reason to modify or combine the cited references, there is no reasonable expectation of success, nor are all of the claim limitations taught or suggested, it is found unpersuasive.  As stated in the “Response to Arguments” section in the Actions mailed on 6/25/19, 6/14/18, 3/2/20, and 10/9/20, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Johnson et al. expressly teaches a SOCS1 peptide having the amino acid sequence of SEQ ID NO: 1 (i.e., Johnson’s SEQ ID NO: 63) where the peptides can be part of a larger peptide construct containing multiple peptides.  As discussed in the rejection above, Johnson expressly teaches that copies of multiple peptides are linked to each other by intervening moieties. Methods for constructing multiple peptide constructs utilizing intervening moieties are known in the art.  As such, the type of intervening moieties linking the multiple copies of peptides is not limited.  Although, Johnson teaches two examples of multiple peptide constructs, i.e., using lysine residues or a metal chelating amino acid, the intervening moiety is not limited to either lysine residues or a metal chelating amino acid.  As indicated in the rejection above, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a (Gly)6 linker as the intervening moiety in light of the teachings of Chen.  Chen suggests that flexible linkers such as a (Gly)6 linker provide good flexibility, a certain degree of movement, and act as passive linkers for fusion proteins.  Therefore, contrary to Applicant’s argument, there is a reason to modify or combine the cited references with a reasonable expectation of success.
Accordingly, the rejections of claims 99-106 and 108-133 is maintained as Applicants’ arguments are found unpersuasive. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 99, 102, 125, and 132 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., WIPO Publication No. 2010/151495 A2 published December 29, 2010 (cited in Action mailed on 11/15/17), in view of Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013) (cited in Action mailed on 11/15/17), as applied to claims 99 and 125 above, and further in view of Yamaguchi et al., J. Biomed. Biotechnol. 2011:6 pages (2011), as applied to claims 102 and 132 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 99 and 125, please see discussion of Johnson et al. above with respect to where the peptide comprises multiple copies of claimed SEQ ID NO: 1, and with respect to where the peptide comprises the amino acid sequence of SEQ ID NO: 3 where Chen et al. provides the motivation to utilize Gly6 as a linker.  Johnson et al. also teaches polynucleotides that encode the peptide as discussed above.  However, the combined teachings of Johnson et al. and Chen et al. fail to expressly teach where the peptide mimetic (i.e., claimed SEQ ID NO: 1)  comprises a nuclear localization sequence (NLS). 

For claims 102 and 132, with respect to where the peptide mimetic comprises a NLS as recited in claim 102; and with respect to where the polynucleotide further comprises a nucleotide sequence encoding a NLS as recited in claim 132: 

Furthermore, Johnson et al. teaches that the peptides can be delivered to a cell either through direct contact of the peptide with the cell or via a carrier means wherein carrier means for delivering compositions to cells are known in the art and include attaching the peptide to a protein or nucleic acid that is targeted for delivery to the target cell and/or an amino acid sequence that can be coupled to another peptide and that allows the peptide to be translocated across biological membranes (See Johnson specification, pg. 25, lines 22-32 to pg. 26, line 1).  Moreover, ohnson et al. teaches polynucleotides that encode the peptides of the invention (See Johnson specification, pg. 23, lines 13-14; pg. 29, lines 12-14), and polynucleotides encoding the peptides for intracellular delivery (See Johnson specification, pg. 26, lines 1-2).  
Yamaguchi et al. examined whether a VENUS protein with a nuclear transport signal (NLS) can be selectively delivered to the nucleus (See Yamaguchi article, pg. 5, col. 1, last paragraph).  The researchers found that the VENUS protein when coupled to the NLS resulted in >90% transportation into the nucleus in HeLa cells (See Yamaguchi article, pg. 5, col. 1, last paragraph).  Yamaguchi et al., thus, found that cargo proteins can be selectively delivered to the nucleus by using NLS peptides with Wr-T peptide (i.e.,  30-amino acid peptide/transporter, which has an enlarged hydrophobic pocket fused with nice D-enantiomer polyarginines via Gly–Pro–Gly spacer) and cationic lipid reagents as nuclear localization sequences (See Yamaguchi article, pg. 1, col. 1, 1st paragraph to last paragraph; pg. 5, col. 1, last paragraph).  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Johnson et al. does not expressly teach where the peptide mimetic comprises a NLS as recited in claim 102, and where the polynucleotide further comprises a nucleotide sequence encoding a NLS as recited in claim 132.  However, the teachings of Yamaguchi et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the peptide mimetic comprises a NLS as recited in claim 102, and where the polynucleotide further comprises a nucleotide sequence encoding a NLS as recited in claim 132, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Johnson et al. in light of Chen et al. and Yamaguchi et al. and utilize a peptide mimetic of a SOCS protein wherein the peptide comprises a multiple peptide construct of two copies of the amino acid sequence of claimed SEQ ID NO: 1 such that a (Gly)6 flexible linker is utilized as an intervening linker moiety between the two copies of claimed SEQ ID NO: 1, and such that a NLS such as wr-T is fused to the peptide mimetic in order to provide the selective delivery to the nucleus of claimed SEQ ID NO: 1.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because NLSs such as wr-T were known to deliver a cargo protein into the nucleus of a cell as taught by Yamaguchi et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the peptide mimetics of Johnson et al. comprise multiple peptide constructs comprising claimed SEQ ID NO: 1 (i.e., Johnson’s SEQ ID NO: 63) that can be attached to a peptide or protein for translocation across biological membranes.  Therefore, preparing a multiple peptide construct comprising two copies of claimed SEQ ID NO: 1 linked to each other by intervening moieties wherein the intervening moiety is an (Gly)6 amino acid linker and fusing wr-T as an NLS to the peptide mimetic in order to translocate SEQ ID NO: 1 into the nucleus of a cell would support the selective delivery of the peptide mimetic into the nucleus of a cell by constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

New Rejections Not Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 99, 111, 125, and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., WIPO Publication No. 2010/151495 A2 published December 29, 2010, in view of Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013), as applied to claims 99 and 125 above, and Sebbage et al., Bioscience Horizons 2:64-72 (2009) as applied to claims 111 and 133 herewith.  Please note that the rejection has been updated in light of Applicants’ amendments.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 99 and 125, please see discussion of Johnson et al. above with respect to where the peptide comprises multiple copies of claimed SEQ ID NO: 1, and with respect to where the peptide comprises the amino acid sequence of SEQ ID NO: 3 where Chen et al. provides the motivation to utilize Gly6 as a linker.  Johnson et al. also teaches polynucleotides that encode the peptide as discussed above.  However, the combined teachings of Johnson et al. and Chen et al. fail to expressly teach where the peptide (i.e., claimed SEQ ID NO: 1) is only attached to one or more arginine amino acids at the N-terminus, the C-terminus or both of the peptide mimetic. 

	For claims 111 and 133, with respect to where the peptide mimetic consists of one or more arginine amino acids at the N-terminus, the C-terminus, or both of the peptide mimetic as recited in claim 112; and with respect to where the polynucleotide further comprises a nucleotide sequence encoding one 
Johnson et al. teaches that the peptides can be delivered to a cell either through direct contact of the peptide with the cell or via a carrier means wherein carrier means for delivering compositions to cells are known in the art and include encapsulating the composition in a liposome moiety and attaching the peptide to a protein or nucleic acid that is targeted for delivery to the target cell and/or an amino acid sequence that can be coupled to another peptide and that allows the peptide to be translocated across biological membranes (See Johnson specification, pg. 25, lines 22-32 to pg. 26, line 1).  Moreover, Johnson et al. teaches polynucleotides that encode the peptides of the invention (See Johnson specification, pg. 23, lines 13-14; pg. 29, lines 12-14), and polynucleotides encoding the peptides for intracellular delivery (See Johnson specification, pg. 26, lines 1-2).  
Sebbage et al. teaches that cell-penetrating peptides (CPPs) have the ability to enter cells independent of a membrane receptor and they show no cell-type specificity (See Sebbage article, pg. 64, col. 1, 1st paragraph).  In Table 1, Sebbage et al. depicts a variety of CPP peptides includes an oligoarginine amino acid sequence that is a Tat derivative (See Sebbage article, pg. 66, Table 1).  Sebbage et al. also teaches that the receptor-independent penetrating capabilities of the Antennapedia transcription factor were discovered during investigations into the neural development of Drosophila (See Sebbage article, pg. 65, col. 1, 1st paragraph).  Although not expressly taught by Sebbage et al., an ordinary skilled artisan would be motivated to try to fuse the oligoarginine amino acid sequence to the N-terminus and/or C-terminus given the finite number of means of fusing an oligoarginine amino acid sequence to a peptide sequence in order to deliver the peptide sequence into a cell as further articulated below.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Johnson et al. does not expressly teach where the peptide mimetic consists one or more arginine amino acids at the N-terminus, the C-terminus, or both of the peptide mimetic as recited in claim 111, and where a polynucleotide further comprises a nucleotide sequence encoding one or more arginine amino acids at the N-terminus, C-terminus, or both of the peptide mimetic as recited in claim 133.  However, the KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the peptide mimetic consists one or more arginine amino acids at the N-terminus, the C-terminus, or both of the peptide mimetic as recited in claim 111, and where a polynucleotide further comprises a nucleotide sequence encoding one or more arginine amino acids at the N-terminus, C-terminus, or both of the peptide mimetic as recited in claim 133, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Johnson et al. in light of Chen et al. and Sebbage et al. and utilize a peptide mimetic of a SOCS protein wherein the peptide consists of SEQ ID NO: 3 and a CPP peptide such as an oligoarginine amino acid sequence thereby providing intracellular delivery of claimed SEQ ID NO: 3.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because CPPs such as an oligoarginine amino acid sequence was known to deliver cargo intracellularly across cell membranes as taught by Sebbage et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the peptides of Johnson et al. consist of a multiple peptide construct of claimed SEQ ID NO: 3 (i.e., Johnson’s SEQ ID NO: 63) and can be attached to a peptide for translocation across biological membranes.  Therefore, preparing a multiple peptide construct comprising two copies of claimed SEQ ID NO: 1 linked to each other by intervening moieties wherein the intervening moiety is an (Gly)6 amino acid linker and fusing an oligoarginine amino acid sequence as a CPP to the N- and/or C-terminus of SEQ ID NO: 3 in order to translocate SEQ ID NO: 3 across biological membranes would support the intracellular delivery of the peptide across cell membranes by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive KSR. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654